United States Court of Appeals
                        For the First Circuit

Nos. 08-1692, 08-1730

                        WILLIAM T. BRODERICK,

                 Plaintiff-Appellee/Cross-Appellant,

                                  v.

        PAUL EVANS, Individually and as Police Commissioner
               of the City of Boston; CITY OF BOSTON,

                Defendants-Appellants/Cross-Appellees.


                                ERRATA

     The opinion of this Court, issued on June 26, 2009, should be

amended as follows:

     On page 3, line 4, change "then-Commissioner Roache" to "then-

Commissioner Francis Roache".

     On page 5, line 3, change "In July Broderick" to "In July,

Broderick".

     On page 13, line 23, change "lawsuit" to "law suit".